Order, Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered March 5, 1991, which granted defendants’ motion to dismiss the complaint and the judgment of the same court and Justice entered thereon on March 25,1991, unanimously affirmed, with costs.
On the record before us, IAS court correctly found no evidence of fraud, substantial wrongdoing, arbitrary and capricious conduct, or abuse of discretion in defendant’s suspension of plaintiff as a dog show judge for a period of one year, and thus properly refused to interfere with the internal affairs of a private corporation (see, Matter of Caso v New York State Pub. High School Athletic Assn., 78 AD2d 41, 48). The IAS court also correctly held that plaintiff had no standing to assert an ultra vires claim since he was not a member of defendant (see, 14 NY Jur 2d, Business Relationships, § 428). Further plaintiff has failed to make a showing of State action such as would *359warrant a due process claim (Blum v Yaretsky, 457 US 991; Matter of Smallwood v Warren, 50 AD2d 598) or of a contract combination or conspiracy among independent entities engaged in commercial or business pursuits that caused a competitive injury in a relevant market within this State such as to support a Donnelly Act claim (see, e.g., Associates Capital Servs. Corp. v Fairway Private Cars, 590 F Supp 10, 13; Primo Constr. v Swig Weiler & Arnow Mgt. Co., 160 AD2d 379, 380). Concur—Murphy, P. J., Carro, Wallach, Ross and Rubin, JJ.